People v Clinkscales (2017 NY Slip Op 02757)





People v Clinkscales


2017 NY Slip Op 02757


Decided on April 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2017

Sweeny, J.P., Andrias, Moskowitz, Kahn, Gesmer, JJ.


3669 3124/11

[*1]The People of the State of New York, Respondent,
vLeshawn Clinkscales, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Arthur H. Hopkirk of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Meaghan L. Powers of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Steven L. Barrett, J.), rendered March 9, 2012, as amended March 28, 2012, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of four years, unanimously affirmed.
Although we do not find that defendant made a valid waiver of his right to appeal, we find, after our in camera view of the sealed search warrant and accompanying materials, that the warrant was supported by probable cause and that the confidential
materials cannot be redacted sufficiently to protect the identity of an informant (see People v Castillo , 80 NY2d 578 [1992]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2017
CLERK